Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2004

Justofin v. Metro Life Ins Co
Precedential or Non-Precedential: Precedential

Docket No. 02-4264




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Justofin v. Metro Life Ins Co" (2004). 2004 Decisions. Paper 371.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/371


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 02-4264


     JEFFREY JUSTOFIN, CHRISTOPHER JUSTOFIN; DAMIAN JUSTOFIN;
        ROBERT JUSTOFIN; IVAN JUSTOFIN, (Beneficiaries of Loretta K.
                           Justofin, Deceased),

                                                     Appellants

                                          v.

                     METROPOLITAN LIFE INSURANCE CO.



                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 01-cv-06266)
                      District Judge: Honorable John R. Padova


                                Argued October 27, 2003

       Before: SCIRICA, Chief Judge, NYGAARD and AMBRO, Circuit Judges



Timothy M. Kolman, Esquire
Wayne A. Ely, Esquire (Argued)
Timothy M. Kolman & Associates
225 North Flowers Mill Road
Langhorne, PA 19047

      Attorney for Appellants


Alvin Pasternak, Esquire
Anthony J. Tomari, Esquire
Metropolitan Life Insurance Company
Law Department
One Madison Avenue
New York, NY 10010-3690

Veronica W. Saltz, Esquire (Argued)
Saltz Hollaender
993 Old Eagle School Road
Suite 412
Wayne, PA 19087

      Attorneys for Appellee


                   ORDER AMENDING PUBLISHED OPINION

AM BRO, Circuit Judge

            It is now ordered that the published Opinion in the above case filed June 25,
2004, be amended as follows:

              On page 2, column 2, in the paragraph marked as question 15, after the
word “In” and before the word “past”, insert with hard brackets the word “the” so that the
phrase reads “In [the] past 5 years,”.

              On page 6, column 1, in the last line, delete the words “is controlling” and
replace them with the word “controls”, so that the phrase reads, “when one of the Federal
Rules controls the point in dispute.”



                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge


Dated: August 12, 2004




                                            2